          Case 1:20-cv-06539-JMF Document 177 Filed 12/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
IN RE CITIBANK AUGUST 11, 2020 WIRE                                    :   20-CV-6539 (JMF)
TRANSFERS                                                              :
                                                                       :        ORDER
---------------------------------------------------------------------- X


JESSE M. FURMAN, United States District Judge:

        In preparing for trial, the Court has come to the conclusion that there is a potential
jurisdictional problem that, regrettably, the parties and the Court previously overlooked.
Plaintiff Citibank, N.A. (“Citibank”) alleges that the Court has jurisdiction based on complete
diversity. See 28 U.S.C. § 1332. In particular, Citibank alleges that it is a citizen of South
Dakota, see ECF No. 1, ¶ 7, and that Defendants are citizens of other states, see id. ¶ 8; 20-CV-
6617, ECF No. 13, ¶¶ 9-10; 20-CV-6713, ECF No. 1, ¶¶ 9, 11-16. Notably, Citibank’s first and
second Complaints alleged that Defendants Brigade Capital Management, LP, HPS Investment
Partners, LLC, and Symphony Asset Management LLC — despite their names — are
corporations, organized under the laws of states other than South Dakota and with principal
places of business in states other than South Dakota, see ECF No. 1, ¶ 8; 20-CV-6617, ECF No.
13, ¶¶ 9-10, and these allegations were admitted by Defendants, see ECF No. 128, ¶ 8; ECF No.
129, ¶¶ 9-10. By contrast, the Defendants named in the third Complaint are all alleged to be
limited liability companies or limited partnerships. See 20-CV-6713, ECF No. 1, ¶¶ 9, 11-16.
These allegations are also admitted. See ECF No. 130, ¶¶ 9, 11-16.

        It is well established that a limited liability company (“LLC”) is deemed to be a citizen of
each state of which its members are citizens. See, e.g., Handelsman v. Bedford Vill. Assocs. L.P.,
213 F.3d 48, 51-52 (2d Cir. 2000); see also Altissima Ltd. v. One Niagara LLC, No. 08-CV-
756S(M), 2010 WL 3504798, at *2 (W.D.N.Y. Sept. 2, 2010) (noting that every other Court of
Appeals to have considered LLC citizenship has held that an LLC has the citizenship of all of its
members). Thus, a complaint premised upon diversity of citizenship must allege the citizenship
of natural persons who are members of an LLC and the place of incorporation and principal
place of business of any corporate entities that are members of the LLC (including the
citizenship of any members of the LLC that are themselves LLCs). See Handelsman, 213 F.3d at
51-52; see also, e.g., In re Bank of Am. Corp. Sec., Derivatives, and ERISA Litig., 757 F. Supp.
2d 260, 334 n.17 (S.D.N.Y. 2010). Similarly, it is well established that for purposes of diversity
jurisdiction, a limited partnership (“LP”) is deemed to be a citizen of each state of which its
general and limited partners are citizens. See, e.g., Handelsman., 213 F.3d at 51-52 (collecting
cases). Thus, a complaint premised upon diversity of citizenship must allege the citizenship of
persons who are partners of a limited partnership.

       Although the Court overlooked the issue until now, the third Complaint plainly fails to
comply with these rules. Specifically, it alleges that the named Defendants are either LLCs or
LPs, but it fails to allege the citizenship of Defendants’ members and partners. And upon
         Case 1:20-cv-06539-JMF Document 177 Filed 12/02/20 Page 2 of 2




reflection, while the first and second Complaints allege that the named Defendants are
“corporations” (and would properly plead their citizenship if they were, in fact, corporations), it
is pretty clear from their names that they too are LLCs. Thus, at present, Citibank has not
established that this Court has subject-matter jurisdiction.

        If the parties are able to swiftly confirm that they are actually completely diverse and the
problem is merely one of pleading, it may have no bearing on the trial date. But, mindful that
Court has an independent obligation to confirm its jurisdiction at all times and that subject-matter
jurisdiction is not waivable (and may be raised even after judgment), the Court is not prepared to
make matters worse by commencing trial if the issue is in doubt. And, of course, if there is no
diversity, the Court would have no choice but to dismiss the case without prejudice.

       Counsel should be prepared to address these issues during the telephone conference
scheduled for tomorrow.

       SO ORDERED.

Dated: December 2, 2020                              __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 2
